
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1064
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Berman (for
			 himself, Ms. Ros-Lehtinen,
			 Ms. Baldwin,
			 Mr. Frank of Massachusetts,
			 Ms. Lee of California,
			 Mr. Payne,
			 Mr. Hinchey,
			 Mr. Polis of Colorado,
			 Mr. Scott of Georgia,
			 Mrs. Maloney,
			 Mr. Doyle,
			 Mr. Moran of Virginia,
			 Mr. Stark,
			 Ms. Schakowsky,
			 Mr. Pallone,
			 Mr. Towns,
			 Mr. Sires,
			 Mr. Wu, Mr. Sherman, Mr.
			 Blumenauer, Mr. Ackerman,
			 Mr. McGovern,
			 Mr. Cohen,
			 Mr. Waxman,
			 Mr. Ellison,
			 Mr. Israel,
			 Mr. McMahon,
			 Mr. Engel,
			 Mr. Nadler of New York,
			 Mr. George Miller of California,
			 Ms. Edwards of Maryland,
			 Ms. Wasserman Schultz,
			 Ms. McCollum,
			 Ms. Jackson Lee of Texas,
			 Mr. Honda,
			 Mr. Delahunt,
			 Ms. Linda T. Sánchez of California,
			 Mr. Jackson of Illinois, and
			 Mr. Grijalva) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Anti-Homosexuality Bill, 2009 under
		  consideration by the Parliament of Uganda, that would impose long-term
		  imprisonment and the death penalty for certain acts, threatens the protection
		  of fundamental human rights, and for other purposes.
	
	
		Whereas, on September 25, 2009, legislation was introduced
			 in the Ugandan Parliament entitled the “Anti-Homosexuality Bill, 2009” to
			 strengthen and expand existing anti-homosexuality laws to prohibit any form of
			 sexual relations between persons of the same sex;
		Whereas the legislation would severely punish
			 homosexual behavior and individuals who “attempt” homosexual
			 acts, including by life in prison or the death penalty;
		Whereas the legislation creates offenses and penalties for
			 Ugandan citizens and other individuals who fail to report homosexual
			 behavior within 24 hours of acquiring such knowledge, and imposes stiff
			 fines and up to three years imprisonment for community members who fail to
			 report suspected cases of homosexuality;
		Whereas the legislation creates an offense of “aggravated
			 homosexuality” that would impose the death penalty for certain same-sex acts,
			 including acts in which the partner is HIV-positive;
		Whereas the proposed legislation could severely curtail
			 the ability of public health institutions and nongovernmental organizations to
			 address effectively HIV/AIDS among vulnerable groups such as men who have sex
			 with men (MSM), by subjecting such institutions to the revocation of their
			 registration, certificates, and their directors to seven-year prison
			 terms;
		Whereas the proposed legislation would nullify any
			 international treaties, conventions, protocols, agreements, and any other legal
			 instruments signed by Uganda whose provisions “are contradictory to the spirit
			 and provisions enshrined in the Anti-Homosexuality Bill, 2009”, such as those
			 that protect the rights of individuals regardless of sexual orientation;
		Whereas the legislation provides for jurisdiction of
			 Ugandan courts in cases of homosexuality, including extra-territorial
			 jurisdiction to cover Ugandan citizens outside of the geographic boundaries of
			 Uganda, an extreme measure that currently only applies to severe criminal
			 offenses in Uganda’s penal code, including treason and terrorism;
		Whereas the President’s Emergency Plan for AIDS Relief
			 (PEPFAR) Five Year Strategy released on December 1, 2009, asserts that
			 PEPFAR’s prevention strategies must be responsive to the drivers of the
			 epidemic and address the needs of most-at risk populations, and
			 specifically prioritizes MSM as an at-risk “strategic population” in need of
			 prevention, care, and treatment programs that are free from stigma and
			 discrimination directed towards clients;
		Whereas under PEPFAR, Uganda received approximately $91
			 million in fiscal year (FY) 2004, more than $148 million in FY2005,
			 approximately $170 million in FY2006, $237 million in FY2007, $284 million in
			 FY2008, and $286 million in FY2009 to support a comprehensive HIV/AIDS
			 prevention, care, and treatment program;
		Whereas United States assistance to Uganda to combat
			 HIV/AIDS has resulted in 145,000 individuals receiving antiretroviral treatment
			 as of September 2008, 393,200 HIV-positive individuals receiving care and
			 support, 754,000 orphans and vulnerable children (OVC) served by an OVC
			 program, 2,076,300 pregnant women receiving HIV counseling and testing services
			 for the prevention of mother-to-child HIV transmission (PMTCT), 104,000
			 HIV-positive pregnant women receiving antiretroviral prophylaxis for PMTCT,
			 20,043,400 counseling and testing encounters in FY2008, and 6,256,800
			 individuals reached with community outreach HIV/AIDS prevention programs that
			 promote abstinence or being faithful and condom use;
		Whereas, according to the American Foundation for AIDS
			 Research (amfAR), in low- and middle-income countries, MSM are 19 times more
			 likely to be infected with HIV than the general population;
		Whereas the United Nations Joint Programme on HIV/AIDS
			 (UNAIDS) identifies elevated risk of HIV infection among MSM as one of the 6
			 key, overarching themes identified in the 2009 AIDS Epidemic Update, and
			 asserts that programmes to prevent new infections among these key
			 populations must constitute an important part of national AIDS
			 response;
		Whereas a 2009 joint report by the Uganda AIDS Commission
			 and UNAIDS specifically called for a review of legal impediments to the
			 inclusion of most-at-risk populations in the national AIDS response;
		Whereas countries whose laws do not criminalize
			 homosexuality are generally regarded as better able to curb the transmission of
			 the virus, and the ability to more effectively address HIV was a pivotal factor
			 in the recent decision of the High Court of New Delhi to repeal section 337 of
			 the Indian penal code outlawing sodomy;
		Whereas both Democratic and Republican United States
			 lawmakers have called on President Yoweri Museveni of Uganda to oppose the
			 proposed Anti-Homosexuality Bill, 2009 and, in a December 2009
			 letter, several Congressional leaders stated that the legislation is
			 antithetical to the foundational belief in the inherent dignity and
			 worth of all men and women;
		Whereas Champions for an HIV-Free Generation, a group of
			 former African Presidents and other influential persons, has called for the
			 withdrawal of Uganda’s Anti-Homosexuality Bill, 2009;
		Whereas a broad range of religious leaders, including
			 Catholic, Protestant, Jewish, and Evangelical leaders, have condemned publicly
			 the proposed legislation;
		Whereas the Catholic Bishops of Uganda have described the
			 bill as at odds with the core values of the Christian
			 faith;
		Whereas President Barack Obama has stated that he
			 strongly opposes efforts, such as the draft law pending in Uganda, that
			 would criminalize homosexuality and move against the tide of
			 history;
		Whereas in December 2009, Secretary of
			 State Hillary Clinton spoke out against the bill stating that law should
			 not become an instrument of oppression;
		Whereas the United States has declared its commitment to
			 working internationally to end violence, detention, and execution based on
			 sexual orientation; and
		Whereas the proposed legislation violates the spirit of
			 Article 2 of the African Charter of Human and People’s Rights adopted in 1981
			 and entered into force in 1986 that states, Every individual shall be
			 entitled to the enjoyment of rights and freedoms recognized and guaranteed in
			 the present Charter without distinction of any kind such as race, ethnic group,
			 color, sex, language, religion, political or any other opinion, national and
			 social origin, fortune, birth or other status: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)strongly believes
			 that—
				(A)all people possess an intrinsic human
			 dignity, regardless of sexual orientation, and share fundamental human
			 rights;
				(B)the Anti-Homosexuality Bill,
			 2009 introduced in the Ugandan Parliament, which includes the extreme
			 penalties of death and life in prison, poses a serious threat to the life,
			 liberty, and security of the person and, if enacted, would set a troubling
			 precedent for other countries; and
				(C)the requirement that individuals report
			 suspected homosexual individuals to the Ugandan Government could undermine
			 Uganda’s efforts to combat HIV/AIDS, and interfere with care and counseling by
			 family members, doctors, pastors, teachers, and others; and
				(2)calls upon the
			 President and the Secretary of State to—
				(A)impress upon the Ugandan Government the
			 United States belief in the intrinsic human dignity of all Ugandans, regardless
			 of sexual orientation;
				(B)express
			 unequivocal United States opposition to the Anti-Homosexuality Bill,
			 2009 introduced in the Ugandan Parliament; and
				(C)ensure that
			 resources committed to the global HIV/AIDS response are utilized in a manner
			 that is efficient, effective, and appropriate to the local epidemiology of the
			 disease, including in Uganda.
				
